MEMORANDUM***
Paramjit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen alleging ineffective assistance of counsel. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under former 8 U.S.C. § 1105a(a). We review for abuse of discretion, Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996), and we deny the petition for review.
Although Singh’s appeal of the Immigration Judge’s decision was summarily dismissed because his former counsel failed to file a brief in support of the notice of appeal, the BIA did not abuse its discretion in denying Singh’s motion to reopen because the motion was not supported by *754evidence or argument that established that Singh could plausibly succeed on his asylum claim. See Singh v. Ashcroft, 367 F.3d 1182, 1189 (9th Cir.2004) (to succeed on an ineffective assistance of counsel claim, an alien must establish that he was eligible for relief and has been prejudiced by his attorney’s ineffectiveness).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.